Citation Nr: 0112689	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  98-06 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for generalized 
osteoarthritis with symptoms suggesting inflammatory 
arthropathy.

3.  Evaluation of service-connected post-traumatic stress 
disorder.  

4.  Entitlement to an increased rating for service-connected 
hemorrhoids, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  In August 1997, the RO granted service connection for 
post-traumatic stress disorder (PTSD), evaluated as 10 
percent disabling, denied a claim for service connection for 
"a nervous condition, to include anxiety and depression," 
and denied a claim of entitlement to an increased rating for 
service-connected hemorrhoids, currently evaluated as 10 
percent disabling.  The veteran appealed all decisions, to 
include arguing that both of his service-connected disorders 
warranted a higher evaluation.  In March 1998, the RO denied 
claims of entitlement to service connection for bronchitis, 
and generalized osteoarthritis with symptoms suggesting 
inflammatory arthropathy.  The veteran appealed both denials.  

At his hearing, held in January 2000, it was stated that the 
veteran desired that this claim for a nervous condition, to 
include anxiety and depression, be withdrawn.  Therefore, 
this claim is not before the Board at this time.  See 
38 C.F.R. § 20.204(b) (2000).  



REMAND

In March 1998, the RO denied claims of entitlement to service 
connection for bronchitis, and generalized osteoarthritis 
with symptoms suggesting inflammatory arthropathy.  A review 
of the RO's March 1998 decision, and the June 1998 statement 
of the case, indicates that the RO denied the claims as not 
well grounded.  However, the Board notes that during the 
course of the appeal, legislative changes have significantly 
altered VA's duty to assist, to include elimination of the 
requirement of submission of a "well-grounded" claim before 
the duty to assist attaches.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-472, 114 Stat. 2096 (2000) 
("Veterans Claims Assistance Act").  

In this case, the veteran has yet to be informed of the 
recent legislative changes as set forth in the Veterans 
Claims Assistance Act, and the RO has yet to apply these 
changes to the veteran's claims of entitlement to service 
connection for bronchitis, and generalized osteoarthritis 
with symptoms suggesting inflammatory arthropathy.  Under the 
circumstances, the Board has determined that it cannot issue 
a decision on the veteran's claims without prejudicing his 
right to due process under law.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The Board therefore concludes that due 
process considerations mandate that the RO must consider the 
veteran's claims under the recent legislative changes 
contained in the Veterans Claims Assistance Act in the first 
instance.  See also Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

In addition, the claims file contains VA outpatient treatment 
records, dated between 1996 and 2000, which were received by 
the RO in February 2000.  The veteran did not submit a 
written waiver of initial RO consideration of the new 
evidence.  In this respect, regulations provide that any 
pertinent evidence submitted by the veteran or representative 
which is accepted by the Board must be referred to the RO for 
review and preparation of a supplemental statement of the 
case (SSOC), unless this procedural right is waived by the 
appellant.  See 38 C.F.R. § 20.1304(c) (2000).  The Board 
notes that although the RO considered this evidence with 
respect to the veteran's claims for higher ratings for PTSD 
and hemorrhoids, some of this evidence appears to involve 
treatment of the veteran's joints and respiratory system, and 
may therefore be pertinent to the veteran's service 
connection claims which are currently on appeal.  In a letter 
received in February 2001, the veteran's representative 
requested that the claims for service connection be remanded 
so that the veteran could be issued a supplemental statement 
of the case.

Given the foregoing, a remand of these claims is required so 
that the RO may consider the Veterans Claims Assistance Act, 
and to ensure preliminary consideration of evidence received 
in February 2000.  

A review of the veteran's written testimony and the 
transcript from his hearing, held in January 2000, shows that 
he argues that a higher evaluation is warranted for his PTSD 
because he has sleep disturbances, crying spells as often as 
three to four days a week, anxiousness, panic attacks two to 
three times per week, a bad temper while driving and 
occasional memory problems.  He testified that he worked two 
to three days a week as a security guard, and that he goes to 
a psychiatrist once every two months, and that he was on 
medication for control of his symptoms.  

The Board further notes that with regard to the claim for an 
increased rating for service-connected hemorrhoids, currently 
evaluated as 10 percent disabling, the veteran asserts that 
he has bleeding, swelling and severe constipation as often as 
five times per week.  

A review of the claims file shows that the veteran last 
received VA examinations for the disabilities in issue in 
February 1997.  In a letter received in February 2001, the 
veteran's representative requested that the claims be 
remanded so that the veteran could be afforded VA 
examinations.  

The Board notes that the Veterans Claims Assistance Act 
redefined VA's duty to assist claimants who file 
substantially complete claims for VA benefits by adding a 
duty to examine veterans or obtain a medical opinion if the 
examination or opinion is necessary to make a decision on a 
claim for compensation.  

Given the foregoing, the Board finds that a remand is 
required so that the veteran may be afforded VA examinations 
covering the disabilities in issue.  

Therefore, this case is REMANDED for the following action:

1.  The RO should review the veteran's 
claims for service connection for 
bronchitis and generalized osteoarthritis 
with symptoms suggesting inflammatory 
arthropathy, and determine whether the 
benefits sought can be granted, 
specifically considering the recent 
legislative changes as contained in the 
Veterans Claims Assistance Act of 2000.  
The RO should ensure that its efforts 
conform to all relevant provisions of the 
Act.  If the decisions remain adverse to 
the veteran, he should be furnished a 
supplemental statement of the case.

2.  The RO should schedule the veteran 
for a VA psychiatric examination, and an 
examination of his rectum and anus, to 
determine the degree of severity of his 
service-connected psychiatric disorder, 
and hemorrhoids.  Such tests as the 
examining physicians deem necessary 
should be performed.  With regard to the 
psychiatric examination, a multiaxial 
diagnosis based on the current DSM-IV 
diagnostic criteria is required, 
including a Global Assessment of 
Functioning Score.  

3.  The veteran is advised that it is his 
responsibility to obtain evidence in 
support of his claims, and that if he has 
or can obtain evidence which shows that 
he has bronchitis, and generalized 
osteoarthritis with symptoms suggesting 
inflammatory arthropathy, as a result of 
his service, or that his PTSD and 
hemorrhoids are more severe than his 
current evaluations reflect, he must 
submit that evidence to the RO.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished a supplemental statement 
of the case, and be afforded the applicable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or 




unfavorable, at this time.  The appellant is free to submit 
any additional evidence he desires to have considered in 
connection with his current appeal.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 



